Citation Nr: 0311696	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for low back strain 
superimposed on lumbar scoliosis, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which confirmed and continued the assigned rating of 40 
percent.  The veteran appealed this decision to the Board, 
contending that a higher rating was warranted.


REMAND

The veteran's service medical records reflect that his spine 
was clinically evaluated as normal on his October 1971 
induction examination.  He also reported that he had not 
experienced recurrent back pain.  Records from February 1975 
note that the veteran was a weight lifter with severe 
rotoscoliosis and chronic back pain, and that he wanted 
evaluation for advisability of continued weight lifting.  
Impression was acute muscle strain probably secondary to 
lumbar scoliosis.  Subsequent records from April 1975 note 
that the veteran complained of mild chronic back pain present 
for 4 or 5 years, and had been doing well until approximately 
the end of February, when he developed severe low back pain 
after exercising.  Evaluation after that episode revealed an 
obvious scoliosis.  A June 1975 Medical Board report noted 
that X-rays revealed lumbar scoliosis to L1-5 of 
approximately 25 degrees.  There was no evidence of 
spondylolisthesis and laminagrams of L5 did not reveal any 
stress fracture.  Further, the clinician who conducted this 
examination opined that the scoliosis had probably been 
present long before the veteran's recent problem.  The 
clinician also opined that the veteran's basic problem at 
that time was of a muscular strain nature and would probably 
ultimately resolve with conservative therapy.

X-rays taken of the lumbar spine in conjunction with an April 
1976 VA medical examination revealed a rotary levo-scoliosis 
of the mid-lumbar spine, which was found to be moderate in 
degree.  The heights of the vertebral bodies and 
intervertebral joint spaces were well-maintained.  However, 
there was some minimal degenerative changes in the lower 
apophyseal joints.  No spondylolysis nor spondylolisthesis 
was seen.  Overall impression was moderate levo-scoliosis of 
the mid and upper lumbar spine.

Service connection was subsequently granted for low back 
strain superimposed on lumbar scoliosis by a May 1976 rating 
decision.  An initial rating of 10 percent was assigned, 
effective October 25, 1975, pursuant to Diagnostic Code 5295.  
This rating was subsequently increased to 40 percent by a 
September 1994 rating decision, effective October 19, 1993.

In conjunction with his current increased rating claim, 
various VA medical records were added to the file which cover 
a period from 1996 to 1999, including a January 1998 VA spine 
examination.  At this examination, the veteran reported, in 
part, that he had been unemployed since 1993, that his back 
was getting worse all the time, and that it was so bad now 
that he was unable to hold a job.  He also complained of 
pain, stiffness, weakness, occasional swelling, fatigability, 
lack of endurance, and instability of the lumbar spine.  
Diagnoses following examination were lumbar scoliosis, worse 
since last examination in December 1993; recurrent lumbar 
spine strain; and decreased height L1, L2, L3 and L5.

A September 1998 abdomen X-ray noted, in part, that there was 
a Grade II levo-scoliosis mid-lumbar spine with moderate 
associated spurring.

On his February 1999 VA Form 9, Appeal to the Board, the 
veteran contended that VA did not indicate that X-rays were 
conducted to determine the deterioration of the vertebras at 
the base of his spine, nor had VA performed MRI's during 
treatment or VA examinations to determine the true extent of 
his disabilities.  It is apparent that the veteran is 
contending that he has degenerative disk disease of the 
lumbar spine, and should be rated accordingly.  The Board 
notes that the veteran's service-connected low back strain 
superimposed on lumbar scoliosis is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

The Board notes that it undertook additional development on 
the instant case pursuant to the authority granted by 
38 C.F.R. §19.9(a)(2).  Specifically, the veteran was 
requested, by correspondence dated in November 2002, to 
identify any pertinent treatment regarding his low back 
disability since October 1999, but no response appears to be 
of record with respect to this request.  In addition, the 
veteran was accorded a new VA medical examination in April 
2003 to address the current nature and severity of his 
service-connected low back disorder.  Among other things, the 
examiner was to provide an opinion as to whether the veteran 
had degenerative disc disease and, if so, to the extent that 
it was possible, the examiner was to distinguish any 
functional impairment due to the veteran's disc disease from 
impairment attributable to his service-connected low back 
strain superimposed on lumbar scoliosis.  Following 
examination of the veteran, the examiner diagnosed chronic 
lumbosacral strain associated with pre-existing lumbar 
scoliosis and degenerative changes.  Degenerative disc 
disease was not diagnosed.  Further, the examiner commented 
that there was no neurologic deficit.  The examiner also 
stated that, likely as not, although the veteran was not 
having problems with the back, the current lumbosacral strain 
was well-documented and service-connected; and that, 
obviously, the pre-existing lumbar scoliosis was there prior 
to entry on active duty, but did not restrict his activity 
during the college years.

On May 1, 2003, before the Board considered the additional 
evidence it had obtained as a result of its development, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2) is invalid because in 
conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. 
§ 7104(a).  The Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C. § 5103(b), 
which provides a claimant one year to submit evidence.

In light of the Federal Circuit's holding, the Board 
concludes that it must remand the veteran's claim for the RO 
to consider the April 2003 VA medical examination in the 
first instance.  Accordingly, this case is REMANDED for the 
following:

The veteran's claims folder should be 
returned to the RO for consideration of 
the April 2003 VA examination report.  
After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC, and an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

